NO. 07-06-0068-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MARCH 2, 2006



______________________________





IN RE JOHN ROBERT WHIRTY, RELATOR



_______________________________



Before REAVIS and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Relator John Robert Whirty, proceeding 
pro se
 and
 in forma pauperis
, seeks a writ of mandamus to compel the Potter County District Clerk, Caroline Woodburn, to file, number, and submit a writ of habeas corpus to the 181st District Court of Potter County.  We deny the petition.

Our mandamus jurisdiction is limited.  We have authority to issue a writ of mandamus when necessary to enforce our jurisdiction and against district and county court judges within our district.  
See
 Tex. Gov’t Code Ann. § 22.221(a) &(b)(1) (Vernon 2004). 

By his petition, relator, who is confined in Potter County, asserts his conviction for capital murder in Dallas County is void and seeks relief by writ of habeas corpus.  He asserts Woodburn has the ministerial duty to file and submit his writ to the trial court.  He has not, however, demonstrated that his petition implicates a pending appeal in our district.  
See 
In re Moody, 93 S.W.3d 928, 929 (Tex.App.–Amarillo 2003, orig. proceeding).  Thus, he has not shown that mandamus relief is necessary to enforce our jurisdiction.  
See generally
 In re Coronado, 980 S.W.2d 691, 692-93 (Tex.App.–San Antonio 1998, orig. proceeding) (denying mandamus relief sought against a district clerk). 

Accordingly, relator’s petition for writ of mandamus is dismissed for want of jurisdiction.

Don H. Reavis

    Justice